Appeal from a decision of the Workers’ Compensation Board, filed October 21, 1976, as amended by a decision filed January 11, 1978. Claimant was a butcher whose work required him to enter refrigerators on a daily basis. In September of 1974, he developed an acute infection which was diagnosed as lobar pneumonia. After the acute infection subsided, claimant attempted to return to work on several occasions and developed a chronic pulmonary disease. The board found that claimant’s acute infection was made chronic by his attempts to return to work and concluded that he had suffered an occupational disease as a result of the repeated exposure to the cold refrigerated air in his employment. The employer and its carrier appeal that decision and maintain that claimant did not suffer an occupational disease. We find that there is substantial evidence to support the board’s conclusion that claimant suffered an occupational disease (Matter of Rodriguez v Atlantic Gummed Paper Corp., 61 AD2d 873; Matter of Cornwell v Rockwell Int., 59 AD2d 475, affd 46 NY2d 762), and, accordingly, the board’s decision should be affirmed. Decision affirmed, with costs to the Workers’ Compensation Board against the employer and its insurance carrier. Sweeney, J. P., Kane, Staley, Jr., Mikoll and Herlihy, JJ., concur.